DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement filed 31 August 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7, 10, 13 – 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al; (Publication number: US 2020/0052059 A1), hereafter Chen.

Regarding claim 1:
	Chen discloses an OLED array substrate (Chen ABSTRACT; Figure 1A 100 is OLED array substrate; [0015]), comprising:
 	 a display area (Chen Figure 1A display area AA), 
 	a non-transparent display area in which first OLED sub-pixels are arranged in an array (the second display region 120 is a non-transparent display area and includes a plurality of pixels P2 construed as the claimed first OELD sub-pixels arranged in an array; Chen Figure 1A and [0015 – 0016]);
 	 a transparent display area in which one row and several columns of second OLED sub-pixels are disposed (the first display region 110 is a transparent display area and includes one row and several columns of pixels P1, as illustrated in Figure 1A and described in  [0015][0020]. When the photographing function is performed the pixels P1 are transparent to light such that the optical module 200 can capture light),
 	 wherein when the columns of the second OLED sub-pixels are driven, the transparent display performs a display function (Chen [0027] first pixels P1 perform a displaying function when pixels P1 are driven by the driving circuit; see also [0021]);
 	 when the columns of the second OLED sub-pixels are not driven, the transparent display performs a light transmitting function (Chen [0027] the first pixels P1 perform photographing function when not performing the display function in which the pixels P1 are driven by the driving circuit);
 a driving mode for the first OLED sub-pixels is active (the pixels P2 are driven by the driving circuit in an active manner; see [0016 – 0019]);

  a driving mode for the second OLED sub-pixels is passive (Chen [0020] pixels P1 are passive); 
 the second OLED sub-pixels are driven by a remaining part of the data signal channels of the display driver integrated chip (the driving circuit DR2 drives pixels P2; Chen [0021]); and
  data from all the data signal channels correspond to one frame of screen display in the display area (the display driver circuit drives the pixels P1 and P2 such that a display function of the full screen is realized; Chen [0027] a displaying of the full screen corresponding to the claimed data of one frame).


Regarding claim 2:
	Chen discloses the OLED array substrate according to claim 1, wherein in a direction perpendicular to a plane where the OLED array is located, each of the first OLED sub-pixels includes a lower electrode, a first OLED light emitting structure disposed over the lower electrode, and an upper electrode disposed over the first OLED light emitting structure (Chen Figure 1B – light emitting diode L2 includes: second electrode A2, an electroluminescent layer E2, and a third electrode T2); and 
in a direction perpendicular to the plane where the OLED array substrate is located, each of the second OLED sub-pixels comprises: a first electrode extending 

Regarding claim 3:
	Chen discloses the OLED substrate according to claim 2, wherein the lower electrode is a block electrode; and the first electrode is a strip electrode (see general shape of electrode A2 and T2).

Regarding claim 7:
	Chen discloses the OLED array substrate according to claim 2, wherein the second OLED sub-pixels comprise different colors (Chen Figure 2A – red green and blue subpixels L1r, L1g, L1b), and a plurality of adjacent columns of the second OLED sub-pixels of different colors form one pixel unit (Chen Figure 2A – a group of L1R, L1g, and L1B form a pixel unit); the first electrodes in the columns of the second OLED sub-pixel of a same color correspond to a same data signal channel or different data signal channels of the display driver integrated chip (Chen Figure 1 – pixels L1 including pixels of a same color in the column direction are connected to a same data signal channel that is output from driver circuit DR2).



Regarding claim 10:
	Chen discloses the OLED array substrate according to claim 2, wherein the second OLED sub-pixels in a section of the transparent display area include sub-pixels of different colors (Chen Figure 2A – red green and blue subpixels L1r, L1g, L1b); and a plurality of adjacent second OLED sub-pixels of different colors form one pixel unit (Chen Figure 2A – a group of L1R, L1g, and L1B form a pixel unit); and the first electrodes in the columns of the second OLED sub-pixels of a same color correspond to a same data signal channel or a different data signal channels of the display driver integrated chip (Chen Figure 1 – pixels L1 including pixels of a same color in the column direction are connected to a same data signal channel that is output from driver circuit DR2).

Regarding claim 13:
	Chen discloses the OLED array substrate according to claim 2, wherein the second electrodes of the second OLED sub-pixels form a planar electrode, and/or the upper electrodes and the first OLED sub-pixels and the second electrodes of the second OLED sub-pixels are connected as a planar electrode (Chen Figure 1B – see shape of T1 and T2).

Regarding claim 14:
	Chen discloses the OLED array substrate according to claim 2, wherein a projection of the first electrode in each column of the second OLED sub-pixels on the plane where the OLED array substrate is located is composed of one or more graphic units (Chen Figure 1B see shape of elements L1); shapes of the graphic units 

Regarding claim 15:
	Chen discloses the OLED array substrate according to claim 2, wherein  the first electrodes and the second OLED light emitting structures of the second OLED sub-pixels extend along a column direction in a middle section of the transparent display area, or extend from a top of a transparent display area to a middle or bottom of the transparent display area along the column direction, or extend from the middle of the transparent display area to the bottom of the transparent display area along the column direction (Chen Figure 1A and 1B – each of the pixels P1 including the first electrode T1 and second light emitting structures E1 extend in a column direction in middle of transparent display).

Regarding claim 17:
	Chen discloses the OLED array substrate according to claim 2, wherein a plurality of the second OLED light emitting structures are separated by pixel definition layers (Chen Figure 1B – see PDL).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Eiji Kanda (Publication number: US 2005/0162353 A1), hereafter Kanda.

Regarding claim 4:
	Chen does not disclose the OLED array substrate according to claim 2, wherein all the columns of the second OLED sub-pixels in the transparent display area are sub-pixels of a same color, or all columns of the second OLED sub-pixels in a section of the transparent display area are sub-pixels of the same color; the first electrode in the columns of the second OLED sub-pixels of the same color correspond to a same data signal channel or different data signal channels of the display driver integrated chip.
	However, Kanda discloses an electro-optical device and electronic apparatus. More specifically, Kanda discloses:  wherein all the columns of the second OLED sub-pixels in the transparent display area are sub-pixels of a same color, or all columns of the second OLED sub-pixels in a section of the transparent display area are sub-pixels of the same color; the first electrode in the columns of the second OLED sub-pixels of the same color correspond to a same data signal channel or different data signal channels of the display driver integrated chip (Kanda Figure 1 – each column of pixels corresponds to a same color. Further each color is connected to the driving circuit 200).
	It would have been obvious to modify Chen wherein all the columns of the second OLED sub-pixels in the transparent display area are sub-pixels of a same color, .


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tseng et al; (Publication number: US 2009/0249247 A1), hereafter Tseng.

Regarding claim 16:
	Chen does not disclose the OLED array substrate according to claim 15, wherein adjacent one of the second OLED sub-pixels form a pattern, and the pattern comprises a battery-shaped pattern and/or a pattern representing a signal strength.
	However, Tseng discloses notification of a mobile device. More specifically, Tseng discloses displaying a battery-shaped pattern and/or a pattern representing a signal strength (Tseng Figure 1A – illustrates battery charge indicator and signal strength indicator).
	IT would have been obvious to modify Chen wherein adjacent one of the second OLED sub-pixels form a pattern, and the pattern comprises a battery-shaped pattern and/or a pattern representing a signal strength, as claimed. Those skilled in the art .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 19:
	Chen does not disclose a display panel comprising the OLED array substrate according to claim 1.
	However, Official notice is taken of a display panel and that it would be obvious to include the array substrate within the panel as those skilled in the art would appreciate the ability to mount the display panel onto a wall.

Regarding claim 20:
	Chen (as modified) above discloses a display device (Chen Figure 1) comprising the display panel according to claim 19.

Allowable Subject Matter
Claims 5, 6, 8, 9, 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5 (and similarly 5, 8, and 11), the prior art does not disclose the inter-connections between the operation amplifier, sub-pixels, and data driver integrated chip, as claimed.
Claim 6, 9, and 12 depend on claim 5, 8, and 11, respectively, and are therefore similarly objected.
Regarding claim 18, the prior art does not disclose the particular ratio of first electrode, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719.  The examiner can normally be reached on Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MIHIR K RAYAN/Primary Examiner, Art Unit 2623